Title: To Benjamin Franklin from ——— Regnier: Dedicatory Epistle, [before 26 May 1778]
From: Regnier, ——
To: Franklin, Benjamin


Monsieur,
[Before May 26, 1778]
Les Loix que j’ai rassemblées m’ont paru un des plus beaux monumens de la sagesse humaine: ces loix forment le Code le plus scavant de la Démocratie la plus pure qui ait encore existé; elles font déja le bonheur des Peuples qui s’y sont soumis; elles feront à jamais la gloire des Compagnies augustes qui les ont conçues. Vous avez longtems présidé, Monsieur, aux déliberations de la principale [de quelques unes] de ces Sociétés de Législateurs. Il est donc bien naturel de publier sous vos auspices le résultat de ces délibérations mêmes; le nom d’un grand homme sied bien à la tête d’un grand ouvrage; il est des vérités qui ont besoin, pour ainsi dire, d’être presentées de bonne main dans le monde pour y être accueillies avec la distinction qui leur appartient; le mérite du Protecteur impose du moins aux hommes de génie et aux hommes frivoles ou la necessité de l’examen ou la loi du silence.
D’ailleurs, Monsieur, on sçait que la plus-part [qu’une partie] des Constitutions de votre Pays sont votre ouvrage même. La prudence, la simplicité et la bonne foi y dénoncent de toutes part le Philosophe créateur qui les a enfantées et il est très interessant de voir un tel Pere à la tête de sa nombreuse famille [voir l’Auteur d’une des plus grandes découvertes en Physique à la tête d’un des plus grands Phenomènes en Politique.] Je suis avec un très-profond respect, Monsieur, Votre très-humble et très-obeissant serviteur
Regnier
 
Endorsed: Projet d’une Epitre dedicatoire
